Exhibit THE EXECUTIVE SALARY CONTINUATION PLAN II FOR ALCON, INC. AS SUCCESSOR TO ALCON UNIVERSAL LTD. AND AFFILIATED COMPANIES EFFECTIVE JANUARY 1, 2008 Effective January 1, 2008 EXECUTIVE SALARY CONTINUATION PLAN II FOR ALCON, INC. AS SUCCESSOR TO ALCON UNIVERSAL LTD. AND AFFILIATED COMPANIES EFFECTIVE JANUARY 1, 2008 TABLE OF CONTENTS ARTICLE I: PLAN DESCRIPTION1 ARTICLE II:DEFINITIONS2 ARTICLE III:ESCP II BENEFITS10 ARTICLE IV:VESTING14 ARTICLE V:OWNERSHIP CHANGE BENEFITS15 ARTICLE VI:LIMITATIONS AND FORFEITURES17 ARTICLE VII:AUTHORITY TO ADMINISTER18 ARTICLE VIII:MISCELLANEOUS20 SIGNATURE AND ATTESTATION30 THE EXECUTIVE SALARY CONTINUATION PLAN II FOR ALCON, INC. AS SUCCESSOR TO ALCON UNIVERSAL LTD. AND AFFILIATED COMPANIES EFFECTIVE JANUARY 1, 2008 ARTICLE I: PLAN DESCRIPTION The Executive Salary Continuation Plan II (“ESCP II”) is an unfunded retirement plan with certain death and disability benefits. Participation is limited to key employees (“ESCP II Participants”) of Alcon, Inc. as successor to Alcon Universal Ltd. and its operationally related affiliates who adopt the ESCP II and agree to pay the amounts necessary to fulfill its obligation for administrative expenses and benefits under ESCP II. END OF ARTICLE I Effective January 1, 2008 ARTICLE II:DEFINITIONS For purposes of the ESCP II, the following definitions shall apply unless the context requires otherwise: 2.01“Affiliate” shall mean all entities that are in the same controlled group as the Company under Code sections 414(b) and (c) with control or ownership being tested using “at least 80%” as the threshold. 2.02“Alcon Affiliated Company” means any legal entity directly or indirectly owned or controlled by Nestlé S.A.Alcon, Inc. shall be deemed controlled by Nestlé S.A. and all entities directly or indirectly controlled by Alcon, Inc. shall be deemed owned or controlled using an 80% standard shall be considered part of the service recipient under Code section 409A.Notwithstanding the above, Nestlé S.A. shall be in control of the Alcon entities using a 75% control threshold for purposes of identifying Alcon Affiliates, but shall not be deemed to be an Affiliate or part of the controlled group of Alcon, Inc. for purposes of section 409A of the Code. 2.03“Applicable Penalty Percentage” means the percentage by which an ESCP II Participant’s Normal Retirement Benefit will be reduced based upon the ESCP II Participant’s age on the date of Separation from Service as determined pursuant to subparagraph 3.01(b)(ii). 2.04“Arrangement” shall mean the individual agreement between the Company and the Participant under the Plan. 2.05“Averaged Annual Base Salary’’ means one-third (1/3) of the ESCP II Participant’s aggregate annual base salary in effect the year of such ESCP II Participant’s separation from service and for the two (2) years preceding such ESCP II Participant’s
